UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 24,2014 TC PipeLines, LP (Exact name of registrant as specified in its charter) Delaware 001-35358 52-2135448 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 717 Texas Street, Suite 2400 Houston, TX 77002-2761 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (877) 290-2772 (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On October 24, 2014, TC PipeLines, LP (the “Partnership”) issued a news release announcing our results of operations for the quarter ended September 30, 2014.A copy of the news release is furnished as Exhibit 99.1 to this report. Item 7.01 Regulation FD Disclosure. The disclosure contained in Item2.02 of this report is incorporated by reference herein. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description News Release of TC PipeLines, LP, dated October 24, 2014, reporting the Partnership’s financial results for the quarter ended September 30, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TC PipeLines, LP by:TC PipeLines GP, Inc., its general partner By:/s/ Jon A. Dobson Jon A. Dobson Secretary Dated:October 24, 2014 EXHIBIT INDEX Exhibit No. Description Exhibit 99.1 News Release of TC PipeLines, LP, dated October 24,2014, reporting the Partnership’s financial results for the quarter ended September 30,2014.
